



COURT OF APPEAL FOR ONTARIO

CITATION: Williams (Re), 2022 ONCA 141

DATE: 20220214

DOCKET: C69374

Fairburn A.C.J.O., Doherty and
    Paciocco JJ.A.

IN
    THE MATTER OF:  KYLE WILLIAMS

AN APPEAL UNDER PART XX.1 OF THE
CRIMINAL CODE

Paul Socka, for the appellant

Samuel G. Walker, for the respondent,
    Her Majesty the Queen

Julie Zamprogna, for the Southwest
    Centre for Forensic Mental Health Care

Heard and released orally:
    February 11, 2022 by video conference

On appeal against the disposition of the
    Ontario Review Board, dated March 15, 2021.

REASONS FOR DECISION

[1]

This is an appeal from a detention order imposed
    by the Ontario Review Board (ORB) on March 15, 2021.

[2]

On September 19, 2018, the appellant was found
    not criminally responsible on account of mental disorder. He has been under the
    jurisdiction of the ORB since that time.

[3]

The index offences involved an attempt to pull a
    young child from her grandmothers vehicle. When the grandmother intervened,
    the appellant bit her. As a result of his psychiatric condition, the appellant
    thought that the young child was frightened and in need of help.

[4]

The appellant is diagnosed with bipolar disorder
    with psychotic features, attention deficit hyperactivity disorder and substance
    abuse disorder, the most problematic substance being crystal methamphetamine.

[5]

In the year leading up to the most recent
    hearing, the appellant experienced relapses into substance use. A little over a
    month before the hearing, there was a restriction of liberty hearing at which
    all parties jointly submitted that the restriction of liberty, involving hospital
    detention, was necessary and appropriate in the circumstances.

[6]

The appellants psychiatrist testified before
    the Board. She provided information about the appellants grandiose delusions,
    a condition that led to the index offences and a condition that is aggravated
    by drug use. With increased substance use, the appellant could misinterpret his
    environment and respond in a way that puts people at risk. The impact of drug
    use, creating the serious risk to safety, could take root quickly.

[7]

The appellant contends that the Board erred in
    failing to meaningfully consider a conditional discharge. The appellant says
    that there was an air of reality to a conditional discharge and, therefore, the
    Board was obliged to consider whether his risk could be managed by that form of
    disposition. In our view, the Boards reasons clearly explain why the necessary
    and appropriate disposition is a detention order and, by implication, not a
    conditional discharge.

[8]

Although the issue of significant threat was
    conceded at the hearing, the Board still addressed the issue. The Board relied
    upon the treating psychiatrists evidence to find that, among other things, the
    appellant has little insight into his mental illness with ongoing symptoms and
    is only compliant with antipsychotic medication because of the structure and
    support available under a detention order. Further, based upon his history and
    current views regarding his recommended medication regime, rejecting that it is
    necessary, there is a serious risk that he would be non-medication compliant
    absent proper supervision by the hospital. Without his medication he would
    decompensate and his behaviour could become violent.

[9]

As the appellant conceded the issue of
    significant risk, the only issue for the Boards determination was the
    necessary and appropriate disposition. The Boards reasons clearly reveal why a
    conditional discharge was not available. The record before the Board, as
    accepted in its reasons, establish its conclusion that the appellants lack of
    insight into his illness and lack of acceptance of the need for treatment,
    means that his risk to the public cannot be managed outside of a detention
    order. Accordingly, the Board cannot be criticized for not inquiring into
    matters that would only be relevant if a conditional discharge had an air of
    reality.

[10]

The appeal is dismissed.

Fairburn
    A.C.J.O.

Doherty
    J.A.

David
    M. Paciocco J.A.


